Citation Nr: 1756151	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and her niece


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1964 to October 1968, including service in the Republic of Vietnam from June 1967 to July 1968.  He died in November 2008.  The appellant in this case is his widow.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the cause of the Veteran's death and an August 2012 determination which denied entitlement to death pension.  

In May 2017, the appellant and her niece testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

At the hearing, the appellant indicated that she wished to withdraw her appeal with respect to the issue of entitlement to death pension.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, that issue has been dismissed below.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At her May 2017 Board hearing, prior to the promulgation of a decision in the appeal, the appellant indicated that she wished to withdraw her appeal with respect to the issue of entitlement to death pension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to death pension.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at her May 2017 hearing, the appellant indicated that she wanted to withdraw her appeal with respect to the issue of entitlement to death pension.  The Board finds that the appellant's statement was explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2017).  Under these circumstances, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


ORDER

The appeal for the issue of entitlement to death pension is dismissed.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the disability which caused his death was incurred in service as a result of his exposure to Agent Orange in Vietnam.  

As set forth above, the Veteran died in November 2008.  His death certificate indicates that the cause of his death was hypertensive cardiovascular disease.  

The law provides a presumption of herbicide exposure for veterans who served in Republic of Vietnam during the Vietnam era.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).

In this case, the service personnel records confirm that the Veteran served in the Republic of Vietnam during the Vietnam era.  Absent affirmative evidence to the contrary, he is therefore legally presumed to have been exposed to an herbicide agent such as Agent Orange during his Vietnam service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2016).  The enumerated diseases which are deemed to be associated with herbicide agent exposure include ischemic heart disease.  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina, but does not include hypertension or hypertensive cardiovascular disease.  Id.  

In this case, in a February 2013 letter, the physician and medical examiner who completed the Veteran's November 2008 Death Certificate indicated that he had reviewed the Veteran's 2008 autopsy report and concluded that there was no evidence that the Veteran had coronary artery atherosclerosis or atherosclerotic cardiovascular disease.  He reiterated that his opinion that the Veteran died as a result of hypertensive cardiovascular disease.  

Although there is no legal presumption of service connection for hypertension or hypertensive cardiovascular disease due to herbicide agent exposure, this does not otherwise preclude the appellant from establishing direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In that regard, the National Academy of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange:  Update 2012.  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Given this study, the Board this finds that a medical opinion is warranted to determine whether the Veteran's fatal hypertensive heart disease was related to his legally presumed in-service exposure to an herbicide agent.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that VA's duty to assist includes obtaining a medical opinion where there is "an indication" that a disability may be associated with a veteran's service).  

Accordingly, the case is REMANDED for the following:

1.  Obtain an opinion from a suitably qualified clinician as to the etiology of the Veteran's fatal hypertensive cardiovascular disease.  Access to the claims file should be made available to the clinician for review.  After reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's fatal hypertensive cardiovascular disease was causally related to his active service or any incident therein, including legally presumed exposure to herbicide agents, such as Agent Orange.  In so doing, the examiner must comment on the National Academy of Sciences Report:  Veterans and Agent Orange: Update 2012 which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide agent exposure.

2.  After completing any other development deemed necessary, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After affording them the opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


